Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant's communication filed on 10/17/2019. In virtue of this communication, claims 1-15 filed on 10/17/2019 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 11/22/2019 and 12/23/2020 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 10/17/2019 have been reviewed by Examiner and they are acceptable.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
Instant independent claims 1 and 9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar co-owned independent claim 1 of US Patent No. 10,453202. The conflicting claims are not identical because the embodiments of claim 1omit steps not 
·       Instant claims and co-owned claim recite common subject matter;
·       Instant claims, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by co-owned claim, and
·       the elements of instant claims are obvious over co-owned claim , and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982))
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for interpreting”, “means for comparing”, “means for determining” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said depth camera", “said thermal sensor” in line 4, “said second point cloud’s motion”, in line 5.  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2014/0139616), in view of Baker et al. (US 2012/0327218), further in view of Kostic et al. (US 2015/0323388 ).

As per claim 1, A monitor for determining if a human being has fallen, the monitor comprising: “a means for imaging depth in a first point cloud and a second point cloud comprising a separated portion of said first point cloud;” (Refer to Pinter ¶[0055] discloses The position of the patient 950 and/or the patient's limbs and motion by the patient 950 may be determined using the depth sensor (e.g., via an off-the-shelf skeletal mapping software program configured to process the 3D point cloud data from 


Further Pinter discloses “a means for interpreting output of both said depth camera and said thermal sensor and determining from said imaging of said second point cloud that said second point cloud’s motion is indicative of said separated portion falling;” (Refer to Pinter ¶ [0038] discloses determining a position of the patient and/or motion of the patient using data from a depth sensor and to determine a psychological state of the patient from the position and/or motion. ¶[0055] discloses The depth sensor 913 may be used in combination with a thermal camera 912 to detect the existence of thermal asymmetries. For example, the depth sensor 913 may determine the location of one or more limbs, and the temperature of the limb may be determined from temperature data corresponding to the location of the limb. ¶ [0057], discloses the telepresence device 1010 may use a combination of the thermal camera 1012, the depth sensor 1013 to detect whether the patient 1050 is in their bed 1060. For example, the telepresence device 1010 may detect the edges of the bed 1060 using the depth sensor 1013 and may determine the location of the patient 1050 using the depth 

However Pinter is silent on the following which would have been obvious in view of Baker from similar filed of endeavor “a means for imaging emitted heat from said first point cloud and said second point cloud;”(Refer to Baker ¶ [0030] discloses the thermal sensor 112 captures signals or input with thermal information including a thermal image of the thermal field of view 124 having one or more thermal profiles. For example, the thermal image of the thermal field of view 124 includes a thermal profile for the user 104, the couch 114, the lamp 116.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Baker technique of using thermal sensor for detection of region of interest into Pinter technique to provide the known and expected uses and benefits of Baker technique over patient's condition evaluating technique of Pinter. The proposed combination would have constituted a mere arrangement of a known technique to a known device ready for improvement, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Baker to Pinter in order to reduce data sent by capture device and power consumption by a capture device. (Refer to Baker paragraphs [0005].)
a means for comparing emitted heat from said first point cloud to emitted heat from said second point cloud; and”(Baker ¶[0026] discloses The thermal profiles of different regions or objects may be determined based on the number of photons collected by the thermal sensor 112 during a given time. Objects or regions with thermal profiles having higher temperatures emit more photons than objects or regions with thermal profiles having lower temperatures. The multimedia system 102 can distinguish objects by analyzing the thermal profiles of detected objects. For example, humans, such as the user 104, have a thermal profile within a limited temperature range. Many objects, such as a couch 114, a lamp 116, and a dog 118, have thermal profiles outside the temperature range associated with the human thermal profile.)

However Pinter as modified by Baker does not explicitly disclose the following which would have been obvious in view of Kostic form similar filed of endeavor “a means for determining that a human being has fallen only if said second point cloud includes greater heat emitted than said first point cloud.” (Refer to Kostic Figures 7 and 13, ¶ [0077] discloses after thermal sensors 46a and 46b are activated at step 118, controller 60 moves to step 120 where it monitors the thermal images generated by lower thermal sensor 46b and determines whether any thermal images are captured that are suggestive of a human presence within the field of view of thermal sensor 46b. Controller 60 continues with this monitoring until a thermal image is captured that contains heat data suggestive of a human presence. When such a thermal image is captured, controller 60 moves to step 122 where it re-checks the 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Kostic technique of person position monitoring into Pinter as modified by Baker technique to provide the known and expected uses and benefits of Kostic technique over patient's condition evaluating technique of Pinter as modified by Baker. The proposed combination would have constituted a mere arrangement of a known technique to a known device ready for improvement, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Kostic to Pinter as modified by Baker in order to identifying and tracking the movement of a patient. Detecting a patient actually fallen so proper assistance can be provided on a timely manner. (Refer to Kostic paragraphs [0059] and [0074].)

As per claim 2, The monitor of claim 1, Pinter as modified by Baker as modified by Kostic further discloses “wherein said means for imaging depth comprises a depth camera.” (Refer to Pinter ¶ [0038] discloses determine a position of the patient and/or motion of the patient using data from a depth sensor. Further figure 9, ¶ [0055] discloses using depth sensor 913.)

As per claim 8, The monitor of claim 1, Pinter as modified by Baker as modified by Kostic further discloses “wherein said means for determining comprises a computer.”(Refer to Pinter figure 2, ¶ [0038] discloses a computer 200 configured to provide enhanced diagnostics by a telepresence device.)

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2014/0139616), in view of Baker et al. (US 2012/0327218), in view of Kostic et al. (US 2015/0323388 ), further in view of Bechtel et al. (US 8,727981).

As per claim 3, The monitor of claim 2, however Pinter as modified by Baker as modified by Kostic does not explicitly disclose the following which would have been obvious in view of Bechtel from similar field of endeavor “wherein said depth camera is a near-infrared (NIR) camera.” (Refer to Bechtel column 31 lines 65-67 and column 32 lines 1-14 disclose Depth cameras transmits near-infrared light and measure its 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Bechtel technique of patient monitoring into Pinter as modified by Baker as modified by Kostic technique to provide the known and expected uses and benefits of Bechtel technique over patient's condition evaluating technique of Pinter as modified by Baker as modified by Kostic. The proposed combination would have constituted a simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Bechtel to Pinter as modified by Baker as modified by Kostic in order to detect the patient discomfort in early stages and diminish or alleviate the patient’s discomfort. (Refer to Bechtel column 37 lines 29-34.)
 As per claim 4, The monitor of claim 3, “wherein said monitor also includes a means for emitting NIR light.” (Refer to Bechtel column 31 lines 65-67 and column 32 lines 1-14 disclose Depth cameras transmits near-infrared light and measure its "time-of-flight" after it reflects off objects. The location, position, and movement data captured by the camera 1602 is transmitted to the sensor interface which processes the data to 
 As per claim 5, The monitor of claim 4, Pinter as modified by Baker a s modified by Kostic discloses “wherein said means for imaging emitted heat comprises a thermal sensor.”(Refer to Pinter ¶ [0038] discloses thermographic test module 213 may be configured to evaluate a characteristic of the patient based on a thermographic image of the patient captured by a thermal camera.  Figure10, ¶ [0057] discloses a thermal camera 1012. )

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2014/0139616), in view of Baker et al. (US 2012/0327218,) in view of Kostic et al. (US 2015/0323388 ), in view of Bechtel et al. (US 8,727981), further in view of Kirenko (US 2016/0206216) .

As per claim 6, The monitor of claim 5, However Pinter as modified by Baker as modified by Kostic as modified by Bechtel does not disclose the following which would have been obvious in view of Kirenko from similar field of endeavor “wherein said thermal sensor is a long-wave infrared (LWIR) camera.” (Refer to Kirenko ¶ [0032] discloses using of thermal camera technology in long wave infrared camera technology, 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Kirenko technique of patient monitoring into Pinter as modified by Baker as modified by Kostic as modified by Bechtel technique to provide the known and expected uses and benefits of Kirenko technique over patient's condition evaluating technique of Pinter as modified by Baker as modified by Kostic as modified by Bechtel. The proposed combination would have constituted a simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Kirenko to Pinter as modified by Baker as modified by Kostic as modified by Bechtel in order to provide reliable and accurate non-contact patient monitoring system. (Refer to Kirenko ¶ [[0009].)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2014/0139616), in view of Baker et al. (US 2012/0327218,) in view of Kostic et al. (US 2015/0323388 ), further in view of Kirenko (US 2016/0206216) .

As per claim 7, The monitor of claim 1, However Pinter as modified by Kostic does not disclose the following which would have been obvious in view of Kirenko from similar field of endeavor “wherein said means for imaging heat is a long-wave infrared (LWIR) camera.” (Refer to Kirenko ¶ [0032] discloses using of thermal camera 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Kirenko technique of patient monitoring into Pinter as modified by Baker as modified by Kostic technique to provide the known and expected uses and benefits of Kirenko technique over patient's condition evaluating technique of Pinter as modified by Baker as modified by Kostic. The proposed combination would have constituted a simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Kirenko to Pinter as modified by Baker as modified by Kostic in order to provide reliable and accurate non-contact patient monitoring system. (Refer to Kirenko ¶ [[0009].)



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pinter et al. (US 2014/0139616).

As per claim 9, A system for determining if a human being has fallen, said system comprising: “a sensor, said sensor not being in physical contact with said human being”(Refer to Pinter figure 8-10 shows depth sensor and thermal sensors 812,913, and 1012 which are not in contact with human. )
 “a central server communicatively coupled to said sensor, said central server comprising a microprocessor and a non-transitory computer-readable medium having computer-executable program instructions thereon which, when executed by said microprocessor, cause said central server to perform the steps of:”(Refer to Pinter figure 2, ¶[0038] discloses the computer 200 may include a processor 230 coupled to a volatile memory 240, a network interface 250, and a computer-readable storage medium 210 by a bus 220. In some embodiments, the computer-readable storage medium 210 may comprise the volatile memory 240. The computer-readable storage medium 210 may include a plurality of modules configured to perform specific functions.)
receiving from said sensor data about said human being gathered by said sensor;” (Refer to Pinter ¶[0038] discloses a thermographic test module 213 may be configured to evaluate a characteristic of the patient based on a thermographic image of the patient captured by a thermal camera; an actigraphy module 214 may be configured to determine a position of the patient and/or motion of the patient using data from a depth sensor and to determine a psychological state of the patient from the position and/or motion;)
“extracting from said data about said human a plurality of data features; determining whether said human has fallen, based at least in part on said plurality of data features.”(Refer to Pinter ¶[0057] discloses a telepresence device 1010 evaluating whether a patient 1050 is currently in their bed 1060 or, for example, has fallen out. The telepresence device 1010 may include one or more image sensors 1011 (e.g., a video camera), a thermal camera 1012, a depth sensor 1013, which may leverage the one or more image sensors 1011 to determine depth, and/or the like. The telepresence device 1010 may use a combination of information from the one or more image sensors 1011, the thermal camera 1012, the depth sensor 1013, and/or the like to detect whether the patient 1050 is in their bed 1060. For example, the telepresence device 1010 may detect the edges of the bed 1060 using the depth sensor 1013 and/or the one or more image sensors 1011 and may determine the location of the patient 1050 using the thermal camera 1012 and/or the depth sensor 1013. If the patient location is inside the detected edges, the telepresence device 1010 may conclude the patient 1050 is in the bed 1060. If the patient location is not inside the detected edges and/or only partially inside the detected edges, the telepresence device 1010 may 

As per claim 10, The system of claim 9, “wherein said sensor is one of a plurality of sensors.” (Refer to Pinter ¶ [0057] discloses the telepresence device 1010 may include one or more image sensors 1011 (e.g., a video camera), a thermal camera 1012, a depth sensor 1013, which may leverage the one or more image sensors 1011 to determine depth, and/or the like.)

As per claim 11, The system of claim 10, “wherein said computer-executable program instructions when executed by said microprocessor, cause said central server to perform the steps of:  receiving from said plurality of sensors, data about said human being gathered by said plurality of sensors; extracting from said data about said human a plurality of data features; determining whether said human has fallen, based at least in part on said plurality of data features from all of said plurality of sensors.” (Refer to Pinter ¶[0057] discloses a telepresence device 1010 evaluating whether a patient 1050 is currently in their bed 1060 or, for example, has fallen out. The telepresence device 1010 may include one or more image sensors 1011 (e.g., a video camera), a thermal camera 1012, a depth sensor 1013, which may leverage the one or more image sensors 1011 to determine depth, and/or the like. The telepresence device 1010 may use a combination of information from the one or more image sensors 1011, the thermal camera 1012, the depth sensor 1013, and/or the like 

As per claim 12, The system of claim 10, “wherein said plurality of sensors comprises at least a depth camera with a thermal sensor.” (Refer to Pinter ¶ [0057] discloses the telepresence device 1010 may include one or more image sensors 1011 (e.g., a video camera), a thermal camera 1012, a depth sensor 1013, which may leverage the one or more image sensors 1011 to determine depth, and/or the like.)

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2014/0139616), further in view of Bechtel et al. (US 8,727981).

As per claim 13, The system of claim 12, however Pinter does not explicitly disclose the following which would have been obvious in view of Bechtel from similar field of endeavor “wherein said depth camera is a near-infrared (NIR) camera.” 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Bechtel technique of patient monitoring into Pinter technique to provide the known and expected uses and benefits of Bechtel technique over patient's condition evaluating technique of Pinter. The proposed combination would have constituted a simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Bechtel to Pinter in order to detect the patient discomfort in early stages and diminish or alleviate the patient’s discomfort. (Refer to Bechtel column 37 lines 29-34.)
As per claim 14, The system of claim 13, “wherein said depth camera includes an NIR light source.” (Refer to Bechtel column 31 lines 65-67 and column 32 lines 1-14 disclose depth cameras transmits near-infrared light and measure its "time-of-flight" after it reflects off objects. The location, position, and movement data captured by the camera 1602 is transmitted to the sensor interface which processes the data to render three-dimensional images. The camera 1602 may be used to determine whether the 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2014/0139616), in view of Bechtel et al. (US 8,727981), further in view of Kirenko (US 2016/0206216) .

As per claim 15, The system of claim 12, However Pinter as modified by Bechtel does not explicitly disclose the following which would have been obvious in view of Kirenko from similar field of endeavor “wherein said thermal sensor is a long-wave infrared (LWIR) camera.” (Refer to Kirenko ¶ [0032] discloses using of thermal camera technology in long wave infrared camera technology, further ¶ [0041] discloses thermal sensor comprises a longwave camera unit for acquiring thermal images in the longwave infrared spectrum. Further see ¶ [0049].)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Kirenko technique of patient monitoring into Pinter as modified by Bechtel technique to provide the known and expected uses and benefits of Kirenko technique over patient's condition evaluating technique of Pinter as modified by Bechtel. The proposed combination would have constituted a simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Kirenko to Pinter as modified by Bechtel in order to provide reliable and accurate non-contact patient monitoring system. (Refer to Kirenko ¶ [[0009].)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661